DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Amendment
	The amendment filed 11/30/2021 does not place the application in condition for allowance.
	The previous rejections under 35 U.S.C. 112(d) are withdrawn due to Applicant’s amendment. 
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Objections
Claim 16 objected to because of the following informalities: the claim recites “the layer of light scattering elements”. Claim 12, however, recites “a light scattering layer” which includes arrayed elements. For the language to be consistent, claim 16 should be amended to recite “the elements of the light scattering layer are selected from…”, or the like.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,223,043 to Olson, and further in view of “A numerical study of Bi-periodic binary diffraction gratings for solar cell applications” to Mellor and US Patent 6,150,603 to Karam (of record).
Regarding claims 1, 5, 6, 10, and 11, Olson teaches a two junction solar cell (the label “FIG. 4” seems to be a typographical error according to C5/L15-16; references to Fig. 3 in the text apply to Fig. 4) comprising
an upper solar subcell (“TOP CELL”) composed of InGaP (Table 1 displays an example of a tandem cell “GaxIn1-xP/GayIn1-yAs”) having an emitter (upper “n 0.1 µm”) of n conductivity type with a first band gap and a thickness of 0.1 µm and a base (“p ADJUSTED THICKNESS” ) of p conductivity type and a thickness of 900 nm (C7/L61-C8/L3, C11/L23-C11/L59; the total thickness of the upper subcell is 1000 nm)
a bottom solar subcell (“BOTTOM CELL”) adjacent to the upper solar subcell and composed of InGaAs, the bottom solar subcell having an emitter (lower “n 0.1 µm”) of n conductivity type with a second band gap and a thickness of 100 nm and a base (“p INFINITE THICKNESS”) of p conductivity type
a metallic layer (not shown in Fig.; C8/L6-12).
Olson provides examples of bottom solar subcell bases with thicknesses of 3000-3500 nm (Fig. 1, C6/L16-18). Further, Olson teaches that a property of that two junction solar cell is that light that would have been absorbed by the upper solar subcell is intentionally allowed to transmit to the bottom solar subcell (C6/L6-29). Olson does not teach the claimed base thickness. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the thickness of the base within a range of 250 - 5000 nm, as Karam teaches such a range of thicknesses is conventional (C7/L4-14). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). As such, the range of thicknesses of the base of the bottom solar subcell overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Olson does not teach a layer of light scattering elements, but Mellor teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a layer of light scattering elements (“diffraction grating” of Fig. 1) below and directly adjacent to a solar subcell (the layer is etched into the “crystalline substrate (Si or GaAs)”; 2.2 Cell types) in order to improve the absorption and efficiency of that subcell (Fig. 14, Table 2, left column of p. 3534). 
Additionally, the layer of light scattering elements includes discrete periodic arrayed elements (Fig. 2(B), 2.3 Grating profiles) having a height (“d”), a width (“rx”, “ry”), and a pitch (“Λ”), so that it is obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary those parameters to optimize the degree of absorption and wavelengths absorbed by the subcell (3. Results). 
Finally, as noted above, Olson teaches a metallic layer disposed below and adjacent the bottom subcell to function as an electrode, and Mellor teaches a metallic layer (“cladding”, which is a transparent conductive oxide in an embodiment according to the bottom of the right column of p. 3528) disposed below and adjacent to the layer of light scattering elements; therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a metallic layer disposed below and adjacent to the layer of light scattering elements in order to function as a reflector and electrode.
Per claim 5, modified-Olson teaches the limitations of claim 1. Olson teaches that the emitter of the bottom subcell is adjacent a window layer in some embodiments (Fig. 1, C7/L61-C8/L2, C8/L57-62), but does not teach that the emitter of the bottom solar subcell has a thickness in the claimed range. However, Karam teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the thickness of the emitter of the bottom solar subcell in a range of 100 nm to 300 nm in order to optimize the cell (C6/L26-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 6, modified-Olson teaches the limitations of claim 1. The layer of light scattering elements (“diffraction grating” of Mellor) of modified-Olson is composed of a semiconductor material (see previously cited passages).
Per claim 10, modified-Olson teaches the limitations of claim 1. The bottom solar subcell is a homojunction subcell (see cited passages and reasoning above).
Per claim 11, modified-Olson teaches the limitations of claim 1. While the combination of references do not teach that the efficiency of the solar cell of modified-Olson is optimized for an operating temperature of approximately 47oC, it is expected that the cell has this property because it has the claimed structure. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claims 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson, and further in view of Mellor.
Regarding claims 12 and 15-17, Olson teaches a two junction solar cell (the label “FIG. 4” seems to be a typographical error according to C5/L15-16; references to Fig. 3 in the text apply to Fig. 4) comprising
an upper solar subcell (“TOP CELL”) composed of InGaP (Table 1 displays an example of a tandem cell “GaxIn1-xP/GayIn1-yAs”) having an emitter (upper “n 0.1 µm”) of n conductivity type with a first band gap (C7/L61-C8/L3, C11/L23-C11/L59)
a bottom solar subcell (“BOTTOM CELL”) adjacent to the upper solar subcell and composed of InGaAs, the bottom solar subcell having an emitter (lower “n 0.1 µm”) of n conductivity type with a second band gap less than the first band gap and having a base (“p INFINITE THICKNESS”) of p conductivity type
a metallic layer (not shown in Fig.; C8/L6-12).
Olson teaches that a property of that two junction solar cell is that light that would have been absorbed by the upper solar subcell is intentionally allowed to transmit to the bottom solar subcell (C6/L6-29). Olson does not teach a light scattering layer to reflect incoming light into the bottom solar subcell, but Mellor teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a light scattering layer (“diffraction grating” of Fig. 1) disposed below and directly adjacent to a solar subcell (the layer is etched into the “crystalline substrate (Si or GaAs)”; 2.2 Cell types) to reflect incoming light into that sub cell in order to improve the absorption and efficiency of that subcell (Fig. 14, Table 2, left column of p. 3534). 
Additionally, the light scattering layer includes discrete periodic arrayed elements (Fig. 2(B), 2.3 Grating profiles) having a height (“d”), a width (“rx”, “ry”), and a pitch (“Λ”), so that it is obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary those parameters to optimize the degree of absorption and wavelengths absorbed by the subcell (3. Results). 
Finally, as noted above, Olson teaches a metallic layer disposed below and adjacent the bottom subcell to function as an electrode, and Mellor teaches a metallic layer (“cladding”, which is a transparent conductive oxide in an embodiment according to the bottom of the right column of p. 3528) disposed below and adjacent to the layer of light scattering elements; therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a metallic layer disposed below and adjacent to the layer of light scattering elements in order to function as a reflector and electrode.
Per claim 15, modified-Olson teaches the limitations of claim 12. A skilled artisan would understand that the light scattering layer taught by the combination of references is capable of redirecting incoming light to be totally internally reflected into at least one of the upper or bottom solar subcells (see cited passages and reasoning above).
Per claim 16, modified-Olson teaches the limitations of claim 12. The layer of light scattering elements (“diffraction grating” of Mellor) of modified-Olson is composed of a semiconductor material (see previously cited passages).
Per claim 17, modified-Olson teaches the limitations of claim 12. While the combination of references do not teach that the efficiency of the solar cell of modified-Olson is optimized for an operating temperature of approximately 47oC, it is expected that the cell has this property because it has the claimed structure. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 10-12 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726